IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 
      

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Vv. . ) CASENO.
) Title 18, Section 876(c), United
SHAWN R. MARSHALL, ) States Code
)
Defendant. )

 

cont: JUDGE OLN

(Mailing threatening communications, in violation of 18 U.S.C. § 876(c))
The Grand Jury charges:

On or about April 18, 2016, in the Northern District of Ohio, the defendant, SHAWN R.
MARSHALL, did knowingly cause to be delivered by the Postal Service according to the
directions thereon, a communication, postmarked April 14, 2016, addressed to the Akron
Municipal Court, and containing a threat to injure those individuals therein to wit: “After I get
out shortly, I look forward to strapping a bomb to my body and walking into your municipal
courthouse and being America’s first suicide bomber.” All in violation of Title 18, United States

Code, Section 876(c).

A TRUE BILL,

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 
